Code, § 94-1101 provides that an action against a nonresident railroad company for injuries to person or property shall be brought in the county where the cause of action arose. It provides further that, if the company has no agent in the county where the cause of action arose, service may be perfected by service on any agent of the company. Service on any agent of the company, of course, means service on an agent within the State, as State courts have no extraterritorial jurisdiction. *Page 650 
Under this Code section, there is no venue fixed for an action against a nonresident railroad company for such injuries when the company has no agent within the state upon whom service may be perfected. The case of Hazlehurst v. Seaboard Air-Line RyCo., 118 Ga. 858 (45 S.E. 703), simply holds that an attachment against a nonresident railroad company must be returned to the court to which a common-law action would be returnable. If no common-law action could be brought in the State, the case does not apply, because the Code section above does not fix venue where no service on an agent can be had. I think that the trial judge correctly interpreted the Code section and the cases cited by the railroad company — Hazlehurst v.Seaboard Air-Line Railway Co. 118 Ga. 858, Southern Ry. Co.
v. Grizzle, 124 Ga. 735, Mitchell v. Southern Ry. Co.,118 Ga. 845, Coakley v. Southern Ry. Co., 12 Ga. 960, andBracewell v. Southern Ry. Co., 134 Ga. 537 — and correctly overruled the demurrer.